                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FORT SMITH DIVISION


MICHAEL WAYNE SMITH                                                              PETITIONER

v.                                  Case No. 2:19-CV-2052

WENDY KELLEY, Director,
Arkansas Department of Correction                                              RESPONDENT


                                           ORDER


       The Court has received a report and recommendation (Doc. 19) from United States

Magistrate Judge Mark E. Ford. No objections have been filed and the deadline to file objections

has passed. The Magistrate recommends that Respondent’s Motion to Dismiss be granted and the

petition for a writ of habeas corpus be denied. The Court has conducted careful review of this

case. The report and recommendation is proper, contains no clear error, and is ADOPTED IN ITS

ENTIRETY.

       IT IS THEREFORE ORDERED that Respondent’s Motion to Dismiss is GRANTED, the

petition for a writ of habeas corpus (Doc. 1) is DENIED, and the petition is DISMISSED WITH

PREJUDICE. No certificate of appealability shall issue.

       Judgment will be entered accordingly.

       IT IS SO ORDERED this September 16, 2019.


                                                   /s/P. K. Holmes, III
                                                   P.K. HOLMES, III
                                                   U.S. DISTRICT JUDGE
